Citation Nr: 1104448	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  09-39 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Evaluation of tinea cruris, rated 10 percent disabling from 
May 25, 2010.

2.  Evaluation of tinea cruris, rated noncompensable prior to May 
25, 2010.

3.  Whether the Veteran submitted a timely substantive appeal as 
to his applications to reopen his claims for entitlement to 
service connection for bilateral hearing loss and tinnitus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

The Veteran served on active duty from December 1969 to December 
1995.

This case comes before the Board of Veterans' Appeals (Board) 
from a May 2009 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada.  In that 
decision, the RO granted entitlement to service connection for 
tinea cruris and assigned a noncompensable rating, effective the 
November 24, 2008 date of claim.

After the Veteran appealed the assigned rating, the RO increased 
the rating to 10 percent, effective May 25, 2010.  This created 
the "staged" rating that the Board has characterized in 
separate issues on the title page of this decision.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

In August 2010, the Veteran testified at a hearing before the 
undersigned using video-conferencing technology; a transcript of 
that hearing is of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran's tinea cruris is rated under 38 C.F.R. § 4.118, 
Diagnostic Code (DC) 7813-7806.  DC 7813 provides that tinea 
cruris be rated either as disfigurement of the head, face, or 
neck, scars, or dermatitis, depending on the predominant 
disability.  Under DC 7806, dermatitis is rated either based on 
the percentage of the body or exposed areas affected or the 
frequency of "systemic therapy such as corticosteroids or other 
immunosuppressive drugs."  The highest schedular rating of 60 
percent requires constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs during the 
past 12-month period.  A crucial issue on this appeal concerns 
whether the Veteran's skin disability requires systemic therapy 
such as corticosteroids or other immunosuppressive drugs and, if 
so, the frequency with which such systemic therapy has been 
required during the various 12 month periods of the appeal.

As to the meaning of "systemic therapy," although the rating 
criteria mention corticosteroids or other immunosuppressive drugs 
as examples of systemic therapy, a similar use of the term "such 
as" in the rating criteria has been held to demonstrate that the 
symptoms after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the type 
and degree of the symptoms, or their effects, that would justify 
a particular disability rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002) (the use of the term "such as" 
demonstrates that the symptoms after that phrase are not intended 
to constitute an exhaustive list, but rather to serve as examples 
of the type and degree of symptoms, or their effects, that would 
justify a particular rating).  Thus, systemic therapy under DC 
7806 is not necessarily limited to corticosteroids of other 
immunosuppressive drugs.

As indicated in the lay statements and treatment records, 
including Dr. Muller's November 2009 treatment notes and his 
August 2010 letter, the Veteran has been diagnosed with tinea 
cruris, severe neurodermatitis, chronic dermatitis of the thighs 
and scrotum including scarring throughout the appeal period.  The 
evidence reflects that since the time of the claim, the Veteran 
has been prescribed many different drugs for his tinea cruris, 
including Prednisone, a synthetic glucocorticoids derived from 
cortisone, Hydroxyzine, an oral antihistamine, and Kenalog IM, a 
drug similar to Prednisone, to be injected intramuscularly (IM).  
As systemic therapy pertains to the body as a whole, it appears 
to the Board that the Veteran's tinea cruris has required some 
systemic therapy, at least to the extent that oral medications 
affecting the entire body have been prescribed.  However, the 
precise duration of such systemic therapy during the discrete 
periods of the appeal is not clear.  For example, the May 2010 VA 
examination report indicates that the Veteran's use of Prednisone 
was a systemic treatment used for one to six weeks in the 
previous 12 month period.  Consequently, the RO/AMC should obtain 
and compile accurate prescription records for the entire appeal 
period and request an opinion from the dermatologist who conducts 
the VA examination described below as to the frequency with which 
systemic therapy has been required during each 12 month period of 
the appeal.  The appeal period began on November 24, 2008, the 
effective date of the grant of service connection.

It is also unclear whether the Kenalog IM injection is a type of 
systemic therapy.  In addition, Dr. Muller indicated in his 
August 2010 letter that the Veteran has a diagnosis of 
neurodermatitis/chronic dermatitis, but it is not clear whether 
the grant of service connection includes neurodermatitis.  This 
should be clarified in the RO/AMC's readjudication of the claim.  
The Veteran has also requested separate ratings for scarring and 
disfigurement of his left and right thighs, and such separate 
ratings should be considered.

Consequently, while the Board appreciates the extensive efforts 
of the RO and the VA examiners in this case, a remand is required 
for clarification of the nature of the Veteran's current skin 
disability and the extent to which the Veteran's skin disability 
requires systemic therapy.

As to the timeliness issue, in its May 2009 rating decision 
discussed above, the RO also addressed the Veteran's applications 
to reopen his previously denied claims for entitlement to service 
connection for bilateral hearing loss and tinnitus.  The RO 
reopened the claim for service connection for bilateral hearing 
loss and denied the claim on the merits, and denied the 
application to reopen the claim for service connection for 
tinnitus.  The Veteran was notified of this decision on June 1, 
2009.  After the Veteran disagreed with these determinations as 
well as the rating assigned for tinea cruris, the RO issued a 
September 24, 2009 statement of the case (SOC), confirming and 
continuing its May 2009 decisions.  In his October 2009 VA Form 
9, Appeal to Board of Veterans Appeals, the Veteran indicated 
only that he was appealing the issue of the rating for his tinea 
cruris.  The next communications received from the Veteran in 
this regard were in July 2010, in which he indicated that he 
desired also to appeal the RO's May 2009 decisions with regard to 
the applications to reopen the claims for service connection for 
bilateral hearing loss and tinnitus.  In a July 2010 letter, the 
RO informed the Veteran that it could not accept his substantive 
appeal regarding these issues because they were untimely, as they 
were not received within 60 days of the SOC or within a year of 
notification of the denial of these claims.  See 38 C.F.R. § 
20.302(b).  Shortly after this letter was sent, the appeal as to 
the tinea cruris rating was certified and the claims file was 
transferred to the Board, and the Veteran did not disagree with 
the timeliness decision prior to certification.
 
During the Board hearing, the Veteran gave a detailed explanation 
as to why his substantive appeal was not received until after the 
time for timely filing this document had expired.  While 38 
U.S.C.A. § 7105(b)(1) requires that a notice of disagreement 
(NOD) be in writing and be filed with the "activity" which 
rendered the decision being appealed, 38 C.F.R. § 20.300 states 
that an NOD can be filed with a VA office that has assumed 
jurisdiction over the applicable records if that office is not 
the same as the office that rendered the determination being 
appealed.  In the circumstances of this case, the Board finds 
that the transcript of the August 2010 Board videoconference 
hearing containing the Veteran's disagreement with the RO's 
determination that the Veteran's substantive appeal was untimely 
constitutes a timely NOD with this determination.  As there is a 
timely NOD but the RO has not yet issued an SOC, the claim must 
be remanded for issuance of an SOC.  Manlincon v. West, 12 Vet. 
App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Compile a record of the medications 
prescribed for the Veteran's skin 
disability during the appeal period.  If 
necessary, request additional information 
from the Veteran or any private or VA 
facility he identifies as having any 
outstanding prescription information.

2.  Schedule the Veteran for a VA 
examination by a dermatologist as to the 
nature and severity of his current skin 
disability.  All necessary tests should be 
conducted. 

The claims file must be sent to the 
dermatologist for review.

The dermatologist should first identify 
each skin disability that the Veteran 
currently has.  If a skin disability other 
than tinea cruris is diagnosed, the 
dermatologist should state whether it is at 
least as likely as not (50 percent 
probability or more) that such disability 
is related to the in-service skin symptoms.

Then, the dermatologist should review the 
record of medications prescribed to the 
Veteran throughout the appeal period and 
indicate the frequency with which systemic 
therapy has been required for each 12 month 
period of the appeal period, which began on 
November 24, 2008, the effective date of 
the grant of service connection. 

The dermatologist should specifically 
indicate whether a Kenalog IM shot is 
considered systemic therapy.  He should 
also indicate whether he agrees with Dr. 
Muller's August 2010 recommendation of a 
pattern of treatment including Kenalog IM 
every three or four months.  Finally, the 
dermatologist should quantify the 
percentage of the entire body or exposed 
areas affected by the Veteran's current 
skin disability.

A complete rationale should accompany any 
opinion provided.

The dermatologist is advised that the 
Veteran is competent to report symptoms and 
treatment, and that his reports must be 
taken into account in formulating the 
requested opinions to the extent they are 
relevant.

3.  When readjudicating the claims for 
higher ratings for tinea cruris, clarify 
whether the grant of service connection 
should include neurodermatitis and 
recharacterize the issues on appeal as 
appropriate.  The readjudication should 
also include a discussion of whether 
separate ratings are appropriate for 
scarring and disfigurement of his left and 
right thighs.

4.  Issue a SOC on the issue of whether the 
Veteran submitted a timely substantive 
appeal in response to the September 2009 
SOC as to his applications to reopen his 
previously denied claims for entitlement to 
service connection for bilateral hearing 
loss and tinnitus, and inform the Veteran 
that he is required to submit a timely 
substantive appeal in order to have this 
claim reviewed by the Board.

If upon completion of the above action any benefit sought remains 
denied, the case should be returned to the Board after compliance 
with requisite appellate procedures.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 	(CONTINUED 
ON NEXT PAGE)




appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


